Pee. curiam :
It is not shown b.y competent and sufficient evidence herein that the plaintiff in fact represents the next of kin of Sylvanus Macy, deceased. The record of the probate court granting administration is not sufficient to establish the fact required by the statute, and must be supplemented by a deposition or depositions, at the taking of which the United States shall have an opportunity to cross-examine the witness or witnesses. If such a deposition has already been filed in connection with the proof heretofore required of identity it will be considered and may be sufficient.